Title: 1775. Septr. 15. Fryday.
From: Adams, John
To: 


       Archibald Bullock and John Houstoun Esquires, and the Revd. Dr. Zubly, appear as Delegates from Georgia.
       Dr. Zubly is a Native of Switzerland, and a Clergyman of the Independent Perswasion, settled in a Parish in Georgia. He speaks, as it is reported, Several Languages, English, Dutch, French, Latin &c. —is reported to be a learned Man. He is a Man of a warm and zealous Spirit. It is said that he possesses considerable Property.
       Houstoun is a young Gentleman, by Profession a Lawyer, educated under a Gentleman of Eminence in South Carolina. He seems to be sensible and spirited, but rather inexperienced.
       Bullock is cloathed in American Manufacture.
       Thomas Nelson Esquire, George Wythe Esqr., and Francis Light-foot Lee Esq. appeared as Delegates from Virginia.
       Nelson is a fat Man, like the late Coll. Lee of Marblehead. He is a Speaker, and alert and lively, for his Weight.
       Wythe is a Lawyer, it is said of the first Eminence.
       Lee is a Brother of Dr. Arthur, the late Sheriff of London, and our old Friend Richard Henry, sensible, and patriotic, as the rest of the Family.
       Deane says, that two Persons, of the Name of De Witt of Dutch Extraction, one in Norwich the other in Windham, have made Salt Petre with Success—and propose to make a great deal. That there is a Mine of Lead at Middletown, which will afford a great Quantity. That Works are preparing to smelt and refine it, which will go in a fortnight. There is a Mine at Northampton, which Mr. W. Bowdoin spent much Money in working, with much Effect, tho little Profit.
       Langdon and Bartlett came in this Evening, from Portsmouth. 400 Men are building a Fort on Pierce’s Island to defend the Town vs. Ships of War.
       Upon recollecting the Debates of this Day in Congress, there appears to me a remarkable Want of Judgment in some of our Members. Chace is violent and boisterous, asking his Pardon. He is tedious upon frivolous Points. So is E. Rutledge. Much precious Time is indiscreetly expended. Points of little Consequence are started, and debated withwarmth. Rutledge is a very uncouth, and ungracefull Speaker. He shruggs his Shoulders, distorts his Body, nods and wriggles with his Head, and looks about with his Eyes, from side to side, and Speaks thro his Nose, as the Yankees Sing. His Brother John dodges his Head too, rather disagreably, and both of them Spout out their Language in a rough and rapid Torrent, but without much Force or Effect.
       Dyer is long winded and roundabout—obscure and cloudy. Very talkative and very tedious, yet an honest, worthy Man, means and judges well.
       Sherman’s Air is the Reverse of Grace. There cannot be a more striking Contrast to beautifull Action, than the Motions of his Hands. Generally, he stands upright with his Hands before him. The fingers of his left Hand clenched into a Fist, and the Wrist of it, grasped with his right. But he has a clear Head and sound Judgment. But when he moves a Hand, in any thing like Action, Hogarths Genuis could not have invented a Motion more opposite to grace. It is Stiffness, and Aukwardness itself. Rigid as Starched Linen or Buckram. Aukward as a junior Batchelor, or a Sophomore.
       Mr. Dickinsons Air, Gate, and Action are not much more elegant.
      